CONSOLIDATED PROMISSORY NOTE


                                                     
 

$394,350  Salt Lake City, Utah  December 31, 2014

 


FOR VALUE RECEIVED, the undersigned, TetriDyn Solutions, Inc. (“Maker”), a
Nevada corporation whose mailing address and principal office is
______________________________________, USA, hereby promises to pay to David and
Antoinette Hempstead (jointly “Payee”), whose mailing address is 6759 S Valence
Lane, West Jordan, Utah 84084, the principal sum of THREE HUNDRED TWENTY
THOUSAND, TWO HUNDRED FORTY-SIX DOLLARS AND NO CENTS ($320,246), plus accrued
but unpaid interest as of the date hereof of SEVENTY-FOUR THOUSAND, ONE HUNDRED
THIRTY-FOUR DOLLARS AND NO CENTS ($74,134), for an aggregate of THREE HUNDRED
NINETY-FOUR THOUSAND, THREE HUNDRED EIGHTY DOLLARS AND NO CENTS ($394,380) as of
the date hereof, in lawful money of the United States of America for payment of
private debts, together with interest (calculated on the basis of the actual
number of days elapsed but computed as if each year consisted of 360 days) on
the unpaid principal balance from time to time outstanding at a rate, except as
otherwise provided in this Note, of six percent (6%) per annum.


1.           Payments.  All unpaid principal and all accrued and unpaid interest
shall be due and payable within 90 days after demand.


2.           Time and Place of Payment.  If any payment falls due on a day that
is considered a legal holiday in the state of Delaware, Maker shall be entitled
to delay such payment until the next succeeding regular business day, but
interest shall continue to accrue until the payment is in fact made.  Each
payment or prepayment hereon must be paid at the office of Payee set forth above
or at such other place as the Payee or other holder hereof may, from time to
time, designate in writing.


3.           Prepayment.  Maker reserves the right and privilege of prepaying
this Note in whole or in part, at any time or from time to time, upon 30 days’
written notice, without premium, charge, or penalty.  Prepayments on this Note
shall be applied first to accrued and unpaid interest to the date of such
prepayment, next to expenses for which Payee is due to be reimbursed under the
terms of this Note, and then to the unpaid principal balance hereof.


4.           Conversion.  Subject to and in compliance with the provisions
contained herein, the holder of this Note is entitled, at such holder’s option,
at any time prior to maturity, or in the case this Note or some portion hereof
shall have been called for prepayment prior to such date, then in respect of
this Note or such portion hereof, until and including, but not after, the close
of business within 30 days after the date of notice of prepayment, to convert
this Note (or any portion of the principal amount hereof or accrued and unpaid
interest hereon) into fully paid and nonassessable shares (calculated as to each
conversion to the nearest share) of common stock, par value $0.0001 per share,
of Maker (the “Shares”) at the rate of one share for each $0.025 of principal
amount of this Note, by surrender of this Note, duly endorsed (if so required by
Maker) or assigned to Maker or in blank, to Maker at its offices, accompanied by
written notice to Maker, in the form set forth below, that the holder hereof
elects to convert this Note or, if less than the entire principal amount hereof
is to be converted, the portion thereof to be converted.  On conversion, no
adjustment for interest is to be made, but if any holder surrenders this Note
for conversion between the record date for the payment of an installment of
interest and the next interest payment date, the holder of such Note when
surrendered for conversion shall be entitled to payment of the interest thereon
from the last preceding record date for interest through the date of conversion
which the registered holder is entitled to receive on such conversion date.  No
fractions of Shares will be issued on conversion, but instead of any fractional
interest, Maker will pay cash adjustments as provided herein.  The exercise
price shall be appropriately adjusted in the event of any stock splits, reverse
split, merger, consolidation, conversion, or any similar change in Maker’s
common stock.  The conversion price and number of shares issuable on conversion
of this Note shall be appropriately adjusted in the event of any split,
reverse-split, conversion, or similar change in Maker’s common stock.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Default.


(a)           Without notice or demand (which are hereby waived), the entire
unpaid principal balance of, and all accrued interest on, this Note shall
immediately become due and payable at the option of the holder hereof upon the
occurrence of one or more of the following events of default (“Events of
Default”):


(i)           the failure or refusal of Maker to pay principal of or interest on
this Note within 10 days of when the same becomes due in accordance with the
terms hereof;


(ii)           the failure or refusal of Maker punctually and properly to
perform, observe, and comply with any covenant or agreement contained herein,
and such failure or refusal continues for a period of 30 days after Maker has
(or, with the exercise of reasonable investigation, should have) notice hereof;


(iii)           Maker shall: (1) voluntarily seek, consent to, or acquiesce in
the benefit or benefits of any Debtor Relief Law (defined hereinafter); or
(2) become a party to (or be made the subject of) any proceeding provided for by
any Debtor Relief Law, other than as a creditor or claimant, that could suspend
or otherwise adversely affect the Rights (defined hereinafter) of Payee granted
herein (unless, in the event such proceeding is involuntary, the petition
instituting same is dismissed within 60 days of the filing of same).  “Debtor
Relief Law” means the Bankruptcy Code of the United States of America and all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar Laws from time to time in effect affecting the Rights of creditors
generally.  “Rights” means rights, remedies, powers, and privileges.  “Laws”
means all applicable statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of any state, commonwealth, nation, territory,
possession, county, parish, municipality, or Tribunal.  “Tribunal” means any
court or governmental department, commission, board, bureau, agency, or
instrumentality of the United States or of any state, commonwealth, nation,
territory, possession, county, parish, or municipality, whether now or hereafter
constituted and/or existing;


(iv)           the failure to have discharged within a period of 30 days after
the commencement thereof any attachment, sequestration, or similar proceeding
against any of the assets of Maker, or the loss, theft, or destruction of, or
occurrence of substantial damage to, a material part of the assets of Maker,
except to the extent adequately covered by insurance; and


(v)           Maker fails to pay any money judgment against it at least 10 days
prior to the date on which any of Maker’s assets may be lawfully sold to satisfy
such judgment.


(b)           If any one or more of the Events of Default specified above shall
have happened, the holder of this Note may, at the holder’s option: (i) declare
the entire unpaid balance of principal of and accrued interest on this Note to
be immediately due and payable without notice or demand; (ii) offset against
this Note any sum or sums owed by the holder hereof to Maker; (iii) reduce any
claim to judgment; (iv) foreclose all liens and security interests securing
payment thereof or any part thereof; and (v) proceed to protect and enforce its
rights either by suit in equity and/or by action of law or by other appropriate
proceedings, whether for the specific performance of any covenant or agreement
contained in this Note, or in aid of the exercise granted by this Note of any
right, or to enforce any other legal or equitable right or remedy of the holder
of this Note.


6.           Cumulative Rights.  No delay on the part of the holder of this Note
in the exercise of any power or right or single partial exercise of any such
power or right under this Note, or under any other instrument executed pursuant
hereto, shall operate as a waiver thereof.  Enforcement by the holder of this
Note of any security for the payment hereof shall not constitute any election by
it of remedies so as to preclude the exercise of any other remedy available to
it.
 
2
 
 

--------------------------------------------------------------------------------

 
 
7.           Collection Costs.  If this Note is placed in the hands of an
attorney for collection, or if it is collected through any legal proceeding at
law or in equity or in bankruptcy, receivership, or other court proceedings,
Maker agrees to pay all costs of collection, including court costs and
reasonable attorney’s fees of the Payee.


8.           Waiver.  Maker, and each surety, endorser, guarantor, and other
party liable for the payment of any sums of money payable on this Note, jointly
and severally waive presentment and demand for payment, protest, and notice of
protest and nonpayment, or other notice of default, except as specified herein,
and agree that their liability on this Note shall not be affected by any renewal
or extension in the time of payment hereof or in any indulgences, or by any
partial payment, any release, or change in any security for the payment of this
Note, before or after maturity, regardless of the number of such renewals,
extensions, indulgences, releases, or changes.


9.           Notices.  Any notice, demand, request, or other communication
permitted or required under this Note shall be in writing and shall be deemed to
have been given as of the date so delivered, if personally served; as of the
date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; one day after the
date so sent, if delivered by overnight courier service; or three days after the
date so mailed, if mailed by certified mail, return receipt requested, addressed
to Maker at its address on the first page.


10.           Successor and Assigns.  All of the covenants, stipulations,
promises, and agreements in this Note contained by or on behalf of Maker shall
bind its successors and assigns, whether so expressed or not; provided, however,
that neither Maker nor Payee may, without the prior written consent of the
other, assign any rights, powers, duties, or obligations under this Note.


11.           Headings.  The headings of the sections of this Note are inserted
for convenience only and shall not be deemed to constitute a part hereof.


12.           Applicable Law.  This Note is being executed and delivered, and is
intended to be performed, in the state of Delaware, and the substantive laws of
such state shall govern the validity, construction, enforcement, and
interpretation of this Note, except insofar as federal laws shall have
application.


13.           Consolidated Note.  This Note consolidates the obligations
evidenced by the following referenced promissory notes, which are hereby
cancelled and deemed null and void and merged with and into this instrument:


Hempstead Loan #1
$   50,000
Hempstead Loan #2
50,000
Hempstead Loan #3
50,000
Hempstead Loan #4
25,000
Hempstead Loan #5
25,000
Hempstead Loan #6
25,000
Hempstead Loan #7
25,000
Hempstead Loan #8
25,000
Hempstead Loan #9
25,000
Hempstead Loan #10
15,000
Hempstead Loan #11
5,000
Hempstead Loan #12
246
 
$320,246.00



14.           Security.  This Note is unsecured.
 
3
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED effective the year and date first above written.
 

 
TETRIDYN SOLUTIONS, INC.
        By:  /s/ Orville Hendrickson     Orville Hendrickson     Duly authorized
representative               By:  /s/ Larry Ybarrondo     Larry Ybarrondo    
Duly authorized representative

 
 
 
4

